           Case 1:18-cv-03722-ADC Document 51 Filed 08/04/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



PACIFIC CYCLE, INC. et al.                   *
                                             *
       Plaintiffs                            *
                                             *
v.                                           *      Case No.: 18-CV-03722-ADC
                                             *
APOLLO RETAIL SPECIALISTS, LLC               *
                                             *
       Defendant                             *
                                             *
*      *       *      *       *       *      *      *       *      *       *        *

                                  STIPULATION OF DISMISSAL

       The parties to the above action hereby agree and stipulate, pursuant to Federal Rule of

Civil Procedure 41, that all claims, be and are hereby dismissed, with prejudice.



                                              /s/ Michael N. Russo, Jr.
                                             Michael N. Russo, Jr. (#07322)
                                             Council, Baradel, Kosmerl & Nolan, P.A.
                                             125 West Street, 4th Floor
                                             Annapolis, Maryland 21401
                                             (410) 268-6600
                                             Russo@CouncilBaradel.com
                                             Attorneys for Plaintiffs



                                             /s/ Margaret Fonshell Ward
                                             Margaret Fonshell Ward (04586)
                                             Downs Ward Bender Hauptmann & Herzog, P.A.
                                             Executive Plaza III, Suite 400
                                             11350 McCormick Road
                                             Hunt Valley, MD 21031
                                             410-584-2800
                                             mward@downs-ward.com
                                             Attorneys for Defendant
         Case 1:18-cv-03722-ADC Document 51 Filed 08/04/20 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of August, 2020, a copy of the foregoing Stipulation of
Dismissal was electronically delivered to:


                                           Michael N. Russo, Jr.
                                           125 West Street, 4th Floor
                                           Annapolis, Maryland 21401
                                           (410) 268-6600

                                           Heath Sherman, Esquire
                                           The Sherman Law Group, LLC
                                           111 Barclay Blvd., Suite 210
                                           Lincolnshire, IL 60069
                                           Attorneys for Plaintiffs


                                           /s/ Margaret Fonshell Ward
                                           Margaret Fonshell Ward




                                              2
